   Case 4:20-cv-00226-ALM Document 1 Filed 03/18/20 Page 1 of 6 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

AKOLOUTHEO, LLC,

     Plaintiff,                                                CIVIL ACTION NO.: 4:20-cv-226
     v.
                                                               JURY TRIAL DEMANDED
INFORMATICA CORP.,

    Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

         1.       This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement in which Akoloutheo, LLC (“Akoloutheo” or “Plaintiff”),
makes the following allegations against Informatica Corp. (“Informatica” or “Defendant”).

                                              PARTIES

         2.       Akoloutheo is a Texas limited liability company, having its primary office at
15139 Woodbluff Dr., Frisco, Texas 75035. Plaintiff’s owner and sole operator is Rochelle T.
Burns.

         3.       Informatica is a Delaware corporation with its principal place of business at 2100
Seaport Blvd., Redwood City, CA 94063. Informatica maintains an office in the Eastern District
of Texas at 5830 Granite Parkway, Suite 200, Plano, TX 75024. Informatica’s Registered Agent
for service of process in Texas appears to be CT Corporation System, 1999 Bryan St., Suite 900,
Dallas, TX 75201.

                                   JURISDICTION AND VENUE

         4.       This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).




                                                Page 1 of 6
   Case 4:20-cv-00226-ALM Document 1 Filed 03/18/20 Page 2 of 6 PageID #: 2



        5.      Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. Defendant has a regular and established place of business in this Judicial
District, and Defendant has also committed acts of patent infringement in this Judicial District.

        6.      Defendant is subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to its substantial
business in this forum, including: (i) at least a portion of the infringements alleged herein; and
(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or
deriving substantial revenue from goods and services provided to individuals in Texas and in this
Judicial District.

        7.      Defendant has an established place of business – specifically, an Informatica
office – located within the Eastern District of Texas, in Plano, Texas:




        8.      Informatica has infringed, and does infringe, by transacting and conducting
business within the Eastern District of Texas.

        9.      Informatica’s office in Plano, Texas is a regular and established place of business
in this Judicial District, and Informatica has committed acts of infringement (as described in

                                                 [2]
   Case 4:20-cv-00226-ALM Document 1 Filed 03/18/20 Page 3 of 6 PageID #: 3



detail, hereinafter) within this District. Venue is therefore proper in this District under 28 U.S.C.
§ 1400(b).

                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 7,426,730

       10.     Plaintiff is the owner by assignment of the valid and enforceable United States
Patent No. 7,426,730 (“the ‘730 Patent”) entitled “Method and System for Generalized and
Adaptive Transaction Processing Between Uniform Information Services and Applications” –
including all rights to recover for past, present and future acts of infringement. The ‘730 Patent
issued on September 16, 2008, and has a priority date of April 19, 2001. A true and correct copy
of the ‘730 Patent is attached as Exhibit A.

       11.     Defendant directly – through intermediaries including distributors, partners,
contractors, employees, divisions, branches, subsidiaries, or parents – made, had made, used,
operated, imported, provided, supplied, distributed, offered for sale, sold, and/or provided access
to software systems, cloud-based software, software as a service (SaaS), and/or platform as a
service (PaaS) (collectively, “software”) for organizing, referencing, searching and analyzing
data across multiple networked resources – including, but not limited to, Informatica’s Master
Data Management Hub Platform (“Informatica Platform”).

       12.     The Informatica Platform is the infringing instrumentality.

       13.     The Informatica Platform is server-based, operatively couples to a plurality of
networked systems and resources, and accesses and retrieves data from across those networked
systems.

       14.     The Informatica Platform operates via internet-based access to networked systems
and data sources (“data resources”).

       15.     The Informatica Platform provides for request and query based access to data
from, and about, data resources.

       16.     The Informatica Platform processes a user request or query, and responsively
retrieves data from data resources.

       17.     The Informatica Platform utilizes and maintains a registry of data resources.



                                                 [3]
   Case 4:20-cv-00226-ALM Document 1 Filed 03/18/20 Page 4 of 6 PageID #: 4



          18.   The Informatica Platform dynamically processes transaction requests or queries,
selects data resources, and performs operations on those data resources to provide a responsive
resource or result to a user.

          19.   The Informatica Platform generates and processes transaction requests for access
to particular data resources, selects one or more responsive data resources, and provides access to
a responsive resource through a user interface.

          20.   Plaintiff herein restates and incorporates by reference paragraphs 11 – 19, above.

          21.   All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present within the Informatica Platform.

          22.   The Informatica Platform comprises a networked computer system that provides a
resultant resource responsive to a transaction request.

          23.   The Informatica Platform comprises transaction processing constructs.

          24.   The Informatica Platform comprises a plurality of networked resources
communicatively coupled to provide specific resources responsive to a transaction processed by
the Informatica Platform.

          25.   The Informatica Platform maintain registries of networked resources and resource
characteristics for use in responding to transactions requests.

          26.   The Informatica Platform processes a transaction request utilizing contextual
elements related to the request.

          27.   The Informatica Platform selects one or more data resources, and performs one or
more operations on those data resources to satisfy the transaction request.

          28.   The Informatica Platform generates or selects a resultant resource responsive to
the transaction request, and delivers that resultant resource to the user, via a user interface.

          29.   The Informatica Platform infringes – at least – claims 1, 15, and 17 of the ‘730
Patent.

          30.   The Informatica Platform literally and directly infringes – at least – claims 1, 15,
and 17 of the ‘730 Patent.



                                                  [4]
   Case 4:20-cv-00226-ALM Document 1 Filed 03/18/20 Page 5 of 6 PageID #: 5



       31.     The Informatica Platform performs or comprises all required elements of – at least
– claims 1, 15, and 17 of the ‘730 Patent.

       32.     In the alternative, The Informatica Platform infringes – at least – claims 1, 15, and
17 of the ‘730 Patent under the doctrine of equivalents. The Informatica Platform performs
substantially the same functions in substantially the same manner with substantially the same
structures, obtaining substantially the same results, as the required elements of – at least – claims
1, 15, and 17 of the ‘730 Patent. Any differences between the Informatica Platform and the
claims of the ‘730 Patent are insubstantial.

       33.     All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present within, or performed by, the Informatica Platform and are therefore attributable to
Informatica.

       34.     The Informatica Platform, when used and/or operated in its intended manner, or
as designed, infringes – at least – claims 1, 15, and 17 of the ‘730 Patent, and Informatica is
therefore liable for infringement of the ‘730 Patent.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.
                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:
       a.      A judgment in favor of Plaintiff that Defendant has infringed the ‘730 Patent;
       b.      A permanent injunction enjoining Defendant and its officers, directors, agents,
servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in
active concert therewith, from infringement of the ‘730 Patent;
       c.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ‘730
Patent as provided under 35 U.S.C. § 284;
       d.      An award to Plaintiff for enhanced damages resulting from the knowing and
deliberate nature of Defendant’s prohibited conduct with notice being made at least as early as
the service date of this complaint, as provided under 35 U.S.C. § 284;


                                                 [5]
   Case 4:20-cv-00226-ALM Document 1 Filed 03/18/20 Page 6 of 6 PageID #: 6



       e.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and
       f.      Any and all other relief to which Plaintiff may show itself to be entitled.


March 18, 2020                                 Respectfully Submitted,
                                             By: /s/ Ronald W. Burns
                                                  Ronald W. Burns (Lead Counsel)
                                                  Texas State Bar No. 24031903
                                                  RWBurns & Co., PLLC
                                                  5999 Custer Road, Suite 110-507
                                                  Frisco, Texas 75035
                                                  972-632-9009
                                                  rburns@burnsiplaw.com

                                                  ATTORNEY FOR PLAINTIFF
                                                  AKOLOUTHEO, LLC




                                                [6]
